                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

LOUANA LEDBETTER,                                )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )        Case No. 20-3106-CV-S-WBG
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of Social Security,                 )
                                                 )
                       Defendant.                )

  ORDER AND OPINION REVERSING THE COMMISSIONER’S FINAL DECISION
    DENYING BENEFITS AND REMANDING FOR FURTHER PROCEEDINGS

       Pending is Plaintiff Louana Ledbetter’s appeal of Defendant Commissioner of Social

Security’s final decision denying Plaintiff’s application for supplemental security income. For the

following reasons, the Commissioner’s decision is REVERSED, and the case is REMANDED for

further proceedings.

                                    I.     BACKGROUND

       Plaintiff was born in 1967 and has a high school education. R. at 18, 39, 152. For purposes

of her application for benefits, Plaintiff has no relevant past work. R. at 18. In September 2016,

she applied for supplemental security income, alleging she became disabled on February 14, 2015.

R. at 229-37. Her application was denied, and she requested a hearing before an administrative

law judge (“ALJ”). R. at 164, 167-71, 174-76.

       In September 2018, ALJ Mark Clayton conducted a hearing. R. at 27-75. On January 30,

2019, the ALJ issued his decision, finding Plaintiff is not disabled. R. at 10-20. The ALJ

concluded Plaintiff’s impairments of fibromyalgia and degenerative disc disease of the spine are

severe. R. at 12. Relevant to this appeal, the ALJ found Plaintiff’s mental impairments of anxiety

disorder, depressive disorder, and bipolar disorder are not severe. R. at 12-13. The ALJ



        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 1 of 15
determined Plaintiff has the residual functional capacity (“RFC”) to “perform light work as defined

in 20 CFR 416.967(b) except no climbing ladders, ropes and scaffolds; can frequently climb ramps

and stairs; can frequently balance, stoop, kneel, crouch, and crawl; and would need to avoid

concentrated exposure to humidity, vibration and pulmonary irritants.” R. at 15. The RFC did not

include any limitations related to Plaintiff’s mental health impairments nor did the ALJ discuss

Plaintiff’s particular mental health impairments (regardless of severity) in his analysis of the RFC.

R. at 15-17.

       Based upon his review of the record, his RFC determination, and a vocational expert’s

testimony at the September 2018 hearing, the ALJ concluded Plaintiff could work as a marker or

storage facility rental clerk. R. at 19, 71-72. Plaintiff appealed the ALJ’s decision to the Social

Security Administration’s Appeals Council, which denied her appeal. R. at 1-3, 226. Plaintiff

now appeals to this Court. Doc. 3.

                               II.     STANDARD OF REVIEW

       Judicial review of the Commissioner’s decision is a limited inquiry into whether substantial

evidence supports the findings of the Commissioner and whether the correct legal standards were

applied. 42 U.S.C. § 405(g); Turpin v. Colvin, 750 F.3d 989, 992-93 (8th Cir. 2014). This Court

must affirm the Commissioner’s decision “if substantial evidence in the record as a whole supports

[the] decision.” Hilliard v. Saul, 964 F.3d 759, 761-62 (8th Cir. 2020) (citation omitted). The

threshold for such evidentiary sufficiency is not high. Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). “Substantial evidence is less than a preponderance, but enough that a reasonable mind

would find it adequate to support a conclusion.” Noerper v. Saul, 964 F.3d 738, 744 (8th Cir.

2020) (citation omitted).     “As long as substantial evidence in the record supports the

Commissioner’s decision, [a reviewing court] may not reverse it because substantial evidence

exists in the record that would have supported a contrary outcome, or because [the court] would


                                                 2
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 2 of 15
have decided the case differently.” Cline v. Colvin, 771 F.3d 1098, 1102 (8th Cir. 2014) (citation

omitted). In evaluating for substantial evidence, a court must consider evidence supporting the

Commissioner’s decision as well as evidence detracting from it. Anderson v. Astrue, 696 F.3d

790, 793 (8th Cir. 2015) (citation omitted). If, after reviewing the entire record, it is possible to

draw two inconsistent positions, and the Commissioner has adopted one of those positions, the

Court must affirm the Commissioner’s decision. See id.

                                      III.    DISCUSSION

       Plaintiff argues this matter should be remanded because the ALJ erred in finding her mental

impairments were not severe and failed to properly consider her subjective reports.

A.     Severity of Plaintiff’s Mental Impairments

       (1)     Analysis Required at Step Two

       When determining whether an individual is disabled, the ALJ follows a five-step process.

20 C.F.R. § 416.920(a)(4). At step two, which is at issue in this matter, the ALJ determines

whether the individual has an impairment or combination of impairments that is “severe.” Id. §

416.920(c). While a claimant has the burden of establishing her impairment or combination of

impairments is severe, the burden is “not great.” See Caviness v. Massanari, 250 F.3d 603, 605

(8th Cir. 2001); see also Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007) (observing severity “is

not an onerous requirement for the claimant to meet.”). According to the Social Security

Administration:

       Great care should be exercised in applying the not severe impairment concept. If
       an adjudicator is unable to determine clearly the effect of an impairment or
       combination of impairments on the individual’s ability to do basic work activities,
       the sequential evaluation process should not end with the not severe evaluation step.

SSR 85-28, 1985 WL 56856, at *4 (Jan. 1, 1985). Any doubt as to whether the requisite showing

of severity has been made at step two should be resolved in favor of the claimant. Dewald v.

Astrue, 590 F. Supp. 2d 1184, 1199 (D. S.D. 2008); see also Gilbert v. Apfel, 175 F.3d 602, 605

                                                 3
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 3 of 15
(8th Cir. 1999) (recognizing “contradictory evidence in the administrative record” did not support

the ALJ’s decision to stop the sequential analysis at step two).

       An impairment or combination of impairments is considered “severe” if it “significantly

limits [an individual’s] physical or mental ability to do basic work activities.” 20 C.F.R. §

416.920(c); Kirby, 500 F.3d at 707 (citation omitted) (noting a slight abnormality that does not

“significantly limit” a plaintiff’s “ability to do basic work activities” will not be considered

severe); Householder v. Bowen, 861 F.2d 191, 192 n.1 (8th Cir. 1988) (citations omitted)

(“Disability benefits may be denied based on the claimant’s inability to fulfill the severity

requirement only if the claimant’s impairments are slight and…do not affect any of the basic work

activities”). “Basic work activities,” which are defined as “abilities and aptitudes necessary to do

most jobs,” include physical functions; capacity to see, hear, and speak; understanding, carrying

out, and remembering simple instructions; using judgment; responding appropriately to

supervisors, co-workers, and usual work situations; and dealing with changes in a routine work

setting. 20 C.F.R. § 416.922(b).

       The parties disagree as to whether an ALJ is limited to medical evidence when determining

whether an impairment or combination of impairments is severe. Doc. 10 at 10-11; Doc. 13 at 5-

6. In 1985, a Social Security Administration ruling limited ALJs to considering only “medical

findings” when determining whether an impairment(s) was severe. SSR 85-28, 1985 WL 56856,

at *4. However, in 2016, the Social Security Administration issued another ruling that, in pertinent

part, stated the following:

       At step 2 of the sequential evaluation process, we determine whether an individual
       has a severe medically determinable physical or mental impairment or combination
       of impairments that has lasted or can be expected to last for a continuous period of
       at least 12 months or end in death…. At this step, we will consider an individual’s
       symptoms and functional limitations to determine whether his or her impairment(s)
       is severe unless the objective medical evidence alone establishes a severe medically
       determinable impairment or combination of impairments that meets our duration
       requirement.

                                                 4
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 4 of 15
SSR 16-3p, 2016 WL 1119029, at *10 (Mar. 16, 2016).1 Thus, an ALJ first considers objective

medical evidence when determining if an individual suffers from a severe medically determinable

impairment or combination of impairments. Id. If the objective medical evidence alone does not

establish a severe medically determinable impairment or combination of impairments, an ALJ

evaluates a claimant’s symptoms and functional limitations. Id.

          (2)     The ALJ’s Step Two Determination in this Case

          The ALJ found Plaintiff’s impairments of anxiety disorder, depressive disorder, and bipolar

disorder are medically determinable but not severe. R. at 13. In reaching his decision, the ALJ

considered the mental functioning areas utilized for evaluating mental disorders, the opinion of a

state agency psychologist, and global assessment functioning scores.

                  (a)      Mental Functioning Areas

          The mental functioning areas are understanding, remembering, and applying information;

interacting with others; concentrating, persisting, or maintaining pace; and adapting or managing

oneself. Id. at 13-14 (citation omitted). First, the ALJ concluded Plaintiff’s ability to understand,

remember, and apply information is mildly impaired. R. at 13. Although Plaintiff reported

difficulty remembering things, the ALJ noted she can follow oral instructions, pay bills, handle a

savings account, count change, and use a checkbook. Id. Second, the ALJ found Plaintiff is only

mildly limited in her ability to get interact with others because she spends time and gets along with

others, gets along with authority figures, and has never lost a job due to an inability to get along

with others. Id. Third, the ALJ determined Plaintiff’s ability to concentrate, persist, or maintain

pace is mildly limited because she can pay attention for one hour, watch television, listen to music,

play videogames, use a computer for twenty to thirty minutes in one sitting, and could drive

independently. Id. Finally, the ALJ concluded Plaintiff’s ability to adapt and manage herself is


1
    The Court notes that both the 1985 and 2016 rulings are cited in the ALJ’s decision. See R. at 11.

                                                       5
           Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 5 of 15
mildly limited. Id. Although Plaintiff reported difficulty handling stress, the ALJ observed she

adapts to changes in routine, handles her own personal care, prepares meals, and goes out alone

without assistance. Id.

               (b)    State Agency Psychologist’s Opinion

       In addition, the ALJ considered and gave great weight to the opinion of state agency

psychologist Linda Skolnick, Psy.D. R. at 14, 157-58. Based upon her review of the medical

evidence, Dr. Skolnick opined Plaintiff’s mental impairments were not severe. Id. The ALJ noted

Dr. Skolnick did not have the benefit of all medical records when she issued her opinion, but she

is familiar with the social security rules and regulations regarding disability. R. at 14. He also

observed Dr. Skolnick provided a detailed explanation of her findings, and her opinion was

“widely consistent with the overall record.” Id. Even though evidence was added to the record

after Dr. Skolnick’s November 30, 2016 opinion, the ALJ found the additional records did not

reflect hospitalizations, and there were no significant ongoing abnormalities on mental status

examinations. Id. Thus, the additional records, according to the ALJ, were consistent with Dr.

Skolnick’s opinion. Id.

               (c)    Global Assessment of Functioning Scores

       Finally, the ALJ afforded “little weight” to the global assessment of functioning (“GAF”)

scores in the record. Id. According to the ALJ, GAF scores are considered opinion evidence but

“provide no assistance in arriving at any specific quantitative limitations, and do not make a

function-by-function assessment of an individual’s capabilities.” Id. (citation omitted). The ALJ

found the GAF scores, which he noted are no longer utilized in the updated Diagnostic and

Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), were of little probative value. Id.




                                                6
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 6 of 15
        (3)      Records from Plaintiff’s Mental Health Providers

        When deciding whether Plaintiff’s anxiety disorder, depressive disorder, and bipolar

disorder are severe, the ALJ did not explicitly discuss, and apparently did not consider, the records

received from Plaintiff’s mental health providers: Candace Tate, Psy.D.; William Carter, Psy.D.;

and Nurse Practitioners Linda Lazzari and Paula Warner. See R. at 13-15. These providers’

records are contained in Exhibits E6F, E13F, and E17F. R. at 465-518, 673-731, 810-18. The

ALJ cited generally to the entirety of these exhibits but did not refer to any specific visit with these

providers. See R. at 13-14. Moreover, he did not discuss these providers’ findings, observations,

and opinions. Id.

                 (a)    Dr. Candace Tate

        Between September 2015 and November 2016, Plaintiff attended individual therapy with

Dr. Candace Tate. R. at 465-74, 478-85, 488-93, 496-504, 507-08, 685-89, 692-94, 697-99, 702-

06, 709-11. Except for one month during that timeframe, Plaintiff met with Dr. Tate on at least a

monthly basis, and at most, three times in a month. See id. In total, Plaintiff had twenty sessions

with Dr. Tate. Id. While Dr. Tate met with Plaintiff on days when her mental health waxed, there

were several appointments where Plaintiff’s mental health waned. Regarding the latter, Dr. Tate’s

records include observations, opinions, and details about Plaintiff’s mood, affect, insight,

judgment, memory, concentration, and attention:

        •     “[M]ood was depressed,”
        •     “Mood and affect [are] somber,”
        •     “[S]he has been fighting a depressed mood,”
        •     “[A]ffect today is somewhat agitated and depressed, congruent with her expressed
              mood, which is depressed,”
        •     “[O]verwhelmed with mixed emotions of anger, fear and saddness [sic],”
        •     “[M]ood and affect were mildly dysphoric,”


                                                   7
         Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 7 of 15
       •   “[D]ysphoric with congruent affect,”
       •   “Mood and affect were dysphoric, anxious,”
       •   “She stated she felt she had no purpose in life,”
       •   “[N]ot engag[ed] in worthwhile activities,”
       •   “Mood and affect were relatively dysthymic compared to her last visit,”
       •   “Mood was dysthymic with congruent affect,”
       •   “She reported her mood as dysthymic,”
       •   “Memories for recent and remote events are fair,”
       •   “Insight and judgment [are] fair,” and
       •   “[A]ttention and concentration were fair.”
R. at 465, 467, 469, 471, 478, 480, 482, 484, 492, 500, 502, 685-88, 692-94, 699, 704-05, 711.

       In addition to the foregoing, Plaintiff and Dr. Tate completed an annual update in April

2016. R. at 509-13. Therein, Dr. Tate noted Plaintiff continues to experience depression and

“generalized worrying” and “receive[s] treatment for depression and anxiety.”            R. at 509.

According to Dr. Tate, Plaintiff endorsed symptoms of, inter alia, “depressed affect, diminished

interest in things she enjoys, psychomotor agitation…poor concentration[ ] and indecisiveness,

inability to complete tasks, social withdrawal, frequent thoughts of suicide without a definate [sic]

plan, feelings of hopelessness, worthlessness, and inappropriate guilt….” R. at 510. Plaintiff also

reported “symptoms of generalized anxiety disorder such as excessive daily worry about several

life circumstances, motor tension with restlessness and muscle tension, autonomic hyperactivity,”

“feeling constantly on edge, experiencing concentration difficulties, and a general state of

irritability.” Id. Dr. Tate wrote, “It is noteworthy that [Plaintiff]…has within the last 3 months

experienced several life situations that have increased her anxiety and depression.” Id. She also

noted Plaintiff’s “depressive symptoms…are lifetime….” R. at 512.




                                                 8
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 8 of 15
                (b)     Dr. William Carter

        After Dr. Tate took another position, Plaintiff began seeing another psychologist, Dr.

William Carter. R. at 711, 714. Between January 2017 and August 2018, Plaintiff met with Dr.

Carter on seventeen occasions. R. at 714-20, 723-24, 728, 731, 811-12, 816-18. At their first

meeting in January 2017, Dr. Carter and Plaintiff completed an annual update, like the one

executed in April 2016. R. at 679-84. At that time, Plaintiff rated her depression at a seven or

eight and her anxiety at a six or seven (both on a ten-point scale). R. at 679. The form also

indicated Plaintiff expressed thoughts of hopelessness and had no energy or motivation. Id. In

March 2018, Plaintiff and Dr. Carter completed another annual update. R. at 674-78. Plaintiff

rated her depression at a six (on a ten-point scale), she “continues to have sad and depressed

mood,” and her “symptoms are consistent with present diagnoses.” R. at 674, 676. Her prognosis

is “fair.” R. at 676.

        Like Dr. Tate, Dr. Carter’s notes from his meetings with Plaintiff over the course of

nineteen months demonstrate her mental health waxed and waned. While Plaintiff’s symptoms

were better at times, she continued to have days where her symptoms were worse. Dr. Carter

recorded, inter alia, Plaintiff was “anxious and depressed,” “more anxious,” “mores [sic] stressed

and depressed,” her “anxiety has been elevated,” her “overall mood was depressive,” her “anxiety

and anger [were] elevated at times,” she “spen[t] time alone at home and then beg[an] to have

negative thoughts and anxiety increases,” and she “ha[d] some thoughts of hop[e]lessness.” R. at

714, 716, 719, 723, 728, 812, 816-17.

                (c)     Nurse Practitioners Linda Lazzari and Paula Warner

        Nurse Practitioner Lazzari began treating Plaintiff’s mental health impairments in January

2016. R. at 475-76, 690-91. Lazzari treated Plaintiff three additional times in 2016, three times

in 2017, and once in 2018. R. at 485-87, 494-95, 505-06, 695-96, 700-01, 707-08, 712-13, 721-


                                                9
         Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 9 of 15
22, 725-26, 729-30. During two years of treatment, Lazzari prescribed several medications to

alleviate Plaintiff’s mental health symptoms, but, at times, those medications changed. R. at 476,

487, 494-95, 506, 713, 722, 726. Generally speaking, Plaintiff was prescribed three or four

medications at a time to treat her mental health symptoms. See R. at 475-76, 485-87, 494-95, 505-

06, 690-91, 695-96, 700-701, 707-08, 712-13, 721-22, 725-26, 729-30.2

        At times, Plaintiff indicated the medications seems to help her, but Lazzari’s notes reflect

the medications did not always alleviate Plaintiff’s mental health symptoms. For example, in

November 2017, Plaintiff reported, “I am not doing well at all. My depression has been much

worse.” R. at 725. Although she was taking her medications as prescribed, Plaintiff rated both

her depression and anxiety at an eight (both on a ten-point scale), she had suicidal thoughts,

suffered from panic attacks, and felt like she was “just going to explode on the inside.” Id. Lazzari

evaluated Plaintiff’s mental status, noting her behavior was “mildly restless,” and she appeared

“quite depressed.” Id. At Lazzari’s suggestion, Plaintiff agreed to see a crisis counselor that same

day. R. at 725, 727. In addition, Lazzari changed Plaintiff’s medications. R. at 726.

        Similarly, in January 2018, Plaintiff informed Lazzari that she was “not doing good at all”

and was “distraught and worried.” R. at 729. However, Plaintiff did not want to change any

medications during this appointment because she was “not thinking clearly.” Id. Lazzari observed

the following about Plaintiff’s mental status: “[h]er affect today is very worried and distressed,

almost distraught,” and her “behavior is mildly restless.” Id.

        After missing her March 2018 appointment with Lazzari, Plaintiff was seen by another

Nurse Practitioner, Paula Warner, in June 2018. R. at 813-15. Plaintiff rated her depression at a



2
  The Court also notes that when Plaintiff ran out of a medication in August 2017, she became “extremely
depressed” and had “suicidal thoughts.” R. at 721. Once she resumed the medication, Plaintiff’s suicidal
ideations ceased but she had difficulty sleeping, and her anxiety was still rated a seven (on a ten-point
scale). Id. Accordingly, changes were made to her medications. R. at 722.

                                                   10
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 10 of 15
seven and her anxiety at an eight (both on a ten-point scale). R. at 813. When examining Plaintiff’s

mental status, Warner observed Plaintiff’s “mood is depressed and anxious” and her “[i]nsight and

judgment [are] fair.” R. at 814. Her medications remained unchanged. Id.

        (4)     The ALJ’s Failure to Address Mental Health Providers’ Records and Failure
                to Include Mental Health Limitations in RFC

        The ALJ was obligated to exercise “great care” when “applying the not severe impairment

concept.” SSR 85-28, 1985 WL 56856, at *4. In doing so, the ALJ was required to examine

Plaintiff’s medical records to determine whether her mental health impairments are severe. SSR

16-3p, 2016 WL 1119029, at *10. Despite this requirement, the ALJ did not examine or discuss

the records from Plaintiff’s treating mental health providers, which included two psychologists

and two nurse practitioners.3 See R. at 13-14.

        Instead, the sole evidence upon which the ALJ relied to support his conclusion that

Plaintiff’s mental health impairments are not severe was the opinion of the state agency

psychological consultant – Dr. Linda Skolnick. R. at 14. But Dr. Skolnick never met with or

examined Plaintiff, and her opinion is only based on medical evidence through November 2016.

Dr. Skolnick did not have the benefit of viewing any of Dr. Carter’s records or the additional

records from Lazzari and Warner. Significantly, it was during the appointments with Lazzari and

Warner in 2017 and 2018 that Plaintiff reported suicidal ideations, increased depression and



3
  Pursuant to the applicable regulation, an ALJ should generally assign more weight to the medical opinion
of a source who has examined a claimant. 20 C.F.R. § 416.927(c)(1). Further, a treating medical provider’s
opinion is generally afforded “more weight,” if not “controlling weight,” because “these sources are likely
to be…most able to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and
may bring a unique perspective to the medical evidence that cannot be obtained from the objective medical
findings alone or from reports of individual examinations….” Id. § 416.927(c). To establish a disability
or impairment, a claimant must inform the Social Security Administration about or submit all evidence
known to the claimant that relates to whether he or she is disabled. Id. § 416.912(a). In addition to evidence
from the acceptable medical sources, the Social Security Administration will consider evidence from non-
acceptable medical sources and nonmedical sources. Id. § 416.927(b), (c), (f)(1). A nurse practitioner is
considered an “other source” for evidence an ALJ may consider. See SSR 06-03p, 71 Fed. Reg. 45593-03,
45595 (Aug. 9, 2006).

                                                     11
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 11 of 15
anxiety, feeling like she was “just going to explode on the inside,” and reporting that she was “not

doing good at all.”      R. at 725-26, 729-30, 813-15.          Immediately following one of these

appointments, Lazzari had a crisis counselor speak with Plaintiff. R. at 725, 727.

        The ALJ afforded great weight to Dr. Skolnick’s opinion, in part, because the post-

November 2016 medical records did not include “significant ongoing abnormalities.” R. at 14.

Contrary to the ALJ’s observation, Lazzari’s and Warner’s mental status examinations of Plaintiff

in 2017 and 2018, included “significant ongoing abnormalities.” See R. at 725-26, 729-30, 813-

15. And these “abnormalities” mirror Dr. Carter’s observations during the same time. See R. at

714-20, 723-24, 728, 731, 811-12, 816-18. While the record includes “normal” mental status

examinations after November 2016, the ALJ’s decision to selectively consider only those records

does not reflect the nature and symptoms of mental illnesses. See Mabry v. Colvin, 815 F.3d 386,

392 (8th Cir. 2016) (finding “individuals with a mental illness may experience periods during

which they are relatively symptom-free,” but their “level of functioning can vary significantly over

time.”) (citation omitted); see also Hutsell v. Massanari, 259 F.3d 707, 711 (8th Cir. 2001)

(citation omitted) (observing mental illness is unpredictable, and thus, “[s]ymptom-free intervals

and brief remissions are generally of uncertain duration and marked by the impending possibility

of relapse.”).4

        In addition, Dr. Skolnick’s opinion standing alone does not constitute substantial evidence

in this case. This is because Dr. Skolnick, a consulting psychologist, never met Plaintiff, and her


4
  Remarkably, on two prior occasions, the Commissioner has determined Plaintiff suffered from severe
mental health impairments. In February 2015, ALJ Robert Lynch found Plaintiff’s severe impairments
included, but was not limited to, recurrent major depressive order, anxiety disorder, and bipolar disorder.
R. 126-40. Also, in January 2011, ALJ David Fromme concluded Plaintiff’s severe impairments included,
among other things, depressive disorder, anxiety with panic attacks, ADHD, and personality disorder with
borderline, depressive, and dependent traits. R. 109-21. Given the nature of mental illnesses, an ALJ must
consider the unpredictability of mental illness, the waxing and waning of mental health symptoms, and
changes to the individual’s level of functioning varying over time. See Mabry, 815 F.3d at 392; Hutsell,
259 F.3d at 711.

                                                    12
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 12 of 15
opinion was based on limited medical records. See Kelley v. Callahan, 133 F.3d 583, 589 (8th

Cir. 1998) (stating “[t]he opinion of a consulting physician who examines a claimant once or not

at all does not generally constitute substantial evidence.”). Consequently, the ALJ could not rely

solely on Dr. Skolnick’s opinion in this case when determining whether Plaintiff’s mental health

limitations are severe.

       Finally, in his decision, the ALJ states he “must consider all of the claimant’s impairments,

including impairments that are not severe,” when determining Plaintiff’s RFC. R. at 12 (citations

omitted). Although the ALJ found Plaintiff had “mild” mental limitations, his RFC does not

include any mental limitations. R. at 12-15. The section of his opinion that analyzes and discusses

the RFC does not address any specific mental health impairments or limitations. Even if the ALJ’s

determination that Plaintiff’s mental health impairments are not severe was properly supported,

the ALJ’s RFC failed to comply with the applicable regulations (and the ALJ’s own decision).

       The Court remands this matter and directs the ALJ to consider and discuss the records from

Plaintiff’s mental health providers, to weigh the treating providers’ medical opinions in

compliance with 20 C.F.R. § 416.927(c), provide good reasons for the particular weight afforded,

and determine which of Plaintiff’s mental health impairments (or combination thereof) are severe

under the standards discussed above applicable to the step two analysis. To the extent the ALJ

finds the treating mental health providers’ records do not address Plaintiff’s ability to function in

the workplace, the ALJ must seek an opinion from at least one mental health provider or order a

consultative examination regarding Plaintiff’s mental functioning in the workplace. In addition,

the ALJ shall reassess Plaintiff’s RFC and include functional limitations associated with her mental

health impairments, regardless of their severity.




                                                 13
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 13 of 15
B.     Plaintiff’s Subjective Complaints

       Plaintiff also argues this matter should be remanded because the ALJ did not properly

evaluate her subjective complaints. When evaluating a claimant’s subjective complaints, the ALJ

“must consider objective medical evidence, the claimant’s work history, and other evidence

relating to (1) the claimant’s daily activities; (2) the duration, frequency, and intensity of the pain;

(3) precipitating and aggravating factors; (4) the dosage, effectiveness, and side effects of

medication; and (5) the claimant’s functional restrictions.” Schwandt v. Berryhill, 926 F.3d 1004,

1012 (8th Cir. 2019) (citations omitted); see also 20 C.F.R. § 416.929(c)(3). Further, the “ALJ

may decline to credit a claimant’s subjective complaints ‘if the evidence as a whole is inconsistent

with the claimant’s testimony.’” Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016) (citation

omitted). In this matter, the ALJ determined the objective medical evidence, objective findings,

conservative treatment, and daily activities did not support the level of pain, fatigue, and physical

limitations alleged by Plaintiff. R. at 16-17.

       As set forth supra, section III(A)(4), the Court reverses the Commissioner’s final decision

and remands the matter for further proceedings related to the extent and severity of Plaintiff’s

mental health impairments and reassessment of the RFC. If the ALJ concludes at least one of

Plaintiff’s mental health impairments is severe and/or an opinion as to her mental functioning in

the workplace is obtained, Plaintiff’s subjective complaints regarding her mental limitations must

be reevaluated. To the extent Plaintiff’s mental health impairments affect her physical functioning

and/or the frequency of her daily activities, this evidence would impact the ALJ’s consideration of

Plaintiff’s subjective complaints related to her physical functioning. Accordingly, upon remand,

the ALJ shall reexamine Plaintiff’s subjective complaints related to her physical functioning.




                                                  14
        Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 14 of 15
                                    IV.     CONCLUSION

       For the foregoing reasons, the Court finds the substantial evidence in the record as a whole

does not support the ALJ’s decision. Accordingly, the Commissioner’s decision is REVERSED,

and the matter is REMANDED for further proceedings consistent with this Order.

       IT IS SO ORDERED.

DATE: June 9, 2021                             /s/ W. Brian Gaddy
                                             W. BRIAN GADDY
                                             UNITED STATES MAGISTRATE JUDGE




                                               15
       Case 6:20-cv-03106-WBG Document 16 Filed 06/09/21 Page 15 of 15
